Case 9:17-cv-80495-KAM Document 776 Entered on FLSD Docket 04/21/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 17-CIV-80495-MARRA


  CONSUMER FINANCIAL PROTECTION BUREAU,

         Plaintiff,

  v.

  OCWEN FINANCIAL CORPORATION,
  OCWEN MORTGAGE SERVICING, INC.,
  OCWEN LOAN SERVICING, LLC and
  PHH MORTGAGE CORPORATION,

        Defendants.
  ____________________________/

       ORDER DENYING JANICE WOLK GRENADIER’s RENEWED MOTION TO
        INTERVENE [DE 767] AND DENYING MOTION FOR HEARING [DE 768]

         THIS CAUSE is before the Court on a pro se motion to “reopen intervene” submitted by

  Janice Wolk Grenadier on March 22, 2021 [DE 767]. The parties have filed a joint response in

  opposition to the motion [DE 769] and the matter is ripe for disposition.

         By order entered August 28, 2020, the Court denied Ms. Grenadier’s initial motion to

  intervene, filed April 6, 2020, finding she had not met her burden of meeting the requirements of

  intervention by right under Rule 24 of the Federal Rules of Civil Procedure. The Court also denied

  her request for permissive intervention on ground that intervention at that juncture would prejudice

  the parties and unduly delay the proceedings [DE 689].

         Since that time, the Court has entered its Order Granting in Part and Denying in Part the

  Defendants’ Motion for Summary Judgment upon the claims asserted in the Plaintiff’s Amended

  Complaint. The Plaintiff has since filed its Second Amended Complaint, dropping the claims left
Case 9:17-cv-80495-KAM Document 776 Entered on FLSD Docket 04/21/2021 Page 2 of 2




  open by the Court’s partial summary judgment ruling. Final Judgment pursuant to Rule 58 in

  favor of Defendants on all remaining claims is contemporaneously entered, following that

  development, and there are no live claims now pending between the named parties to this action.

          Accordingly, for reasons previously stated in the Court’s earlier order denying Ms.

  Grenadier’s initial motion to intervene, and in light of the intervening resolution of all claims

  between the named parties to this suit, Ms. Grenadier’s renewed motion to intervene is

  appropriately denied.

          It is accordingly ORDERED AND ADJUDGED:

          The “motion to reopen intervene” filed by Janice Wolk Grenadier on March 22, 2021 [DE

  767] is DENIED. Ms. Grenadier’s request for hearing upon the motion [DE 768] is likewise

  DENIED.

          DONE AND ORDERED in Chambers at West Palm Beach, Florida this 20th day of April,

  2021.




                                                             KENNETH A. MARRA
                                                             United States District Judge




  Copies to:

  All parties




                                                 2
